DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim term “welded”
MPEP § 2106.07(c) Clarifying the Record states “explaining the broadest reasonable interpretation (BRI) of a claim will assist applicant in understanding and responding to a rejection.”  In this case, applicant’s claimed invention requires a fastening element “welded” on the substrate (See claims 1 and 9).  Merriam-Webster defines the claim limitation “weld” to mean “to unite (metallic parts) by heating and allowing the metals to flow together or by hammering or compressing with or without previous heating.  In this case, applicant’s use of the claim term “welded” is consistent with the process defined by Merriam-Webster.  Applicant’s claimed invention requires a weld produced by the resulting heat incurred when a larger diameter element is driven into a smaller diameter substrate thereby causing displacement of a segment of material of the substrate (applicant’s disclosure as originally filed, page 5, para [0026]).  Therefore, consistent with Merriam-Webster, applicant’s claimed invention requires compressing without previous heating.

Claim phrase – “end face”
MPEP § 2111.01 Plain Meaning – IV APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE – A. Lexicography states “[a]n applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s)....” and “…[w]here an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.”  In this case, applicant’s claimed invention requires an end face having a circumferential surface adjoining directly to the end face (See claims 1 and 9).  Applicant’s disclosure as originally filed defines an end face to include a circumferential lead-in chamfer or bevel for easier insertion of the shaft into the blind hole (page 2, para [0010] and page 5, para [0028]).  The claimed circumferential surface directly adjoins the lead-in chamfer (bevel) as reflected in applicant’s drawings as originally filed (see figs. 1-3 and page 5, para [0029] and page 6, para [0030]).

Transitional phrases
MPEP § 2111.03 Transitional Phrases – I. COMPRISING recites “[T]he transitional term ‘comprising’ which is synonymous with ‘including,’ ‘containing,’ or characterized by,’ is inclusive or open-ended and does not exclude additional unrecited elements or method steps.”  MPEP § 2111.03 Transitional Phrases – II. CONSISTING OF recites “[T]he transitional phrase ‘consisting of’ excludes any element, step, or ingredient not specified in the claim.”
Claims 8 and 17:
Claim 8 requires “...the first material and/or the substrate material comprises a metal or an alloy” (emphasis added). Claim 17, which depends directly from claim 8, requires “the first material and/or the substrate material consists of a metal or an alloy” (emphasis added). Claim 17, as recited, has been examined under 35 U.S.C. 112 and claim 17 requires additional limitations not recited in claim 8; and, is not rejected under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (JP 2010 190342 A) as provided by machine translation of (JP 2010 190342) as an English language equivalent.

Claim 9:
Yamazaki discloses a fastening system (para [0001]) comprising a substrate (31) consisting of a substrate material and a fastening element (2) (figs. 1 and 2, para [0020] and [0024]), which has a shaft defining a fastening direction (LP) having an end face (fig. 1 and 2, para [0026] - see also annotated reproduction of fig. 2, below) (see annotated reproduction below) adjoining directly to the end face, wherein the shaft is welded on the substrate, and wherein the circumferential surface is slanted or stepped (as with 22) relative to the fastening direction (LP) (figs. 1 and 2, para [0028] and [0029]).


    PNG
    media_image1.png
    441
    386
    media_image1.png
    Greyscale

Claim 10:
Yamazaki discloses the fastening system according to claim 9, wherein the fastening element has an anchoring region (portion of pin (2) represented by the height H), which is anchored in the blind hole and includes the shaft (figs. 1 and 2, para [0054]), and has a connecting region (portion of pin (2) above the holding unit (5)) (figs. 1 and 2, para [0054] – see also annotated reproduction of fig. 1, above).

Claim 11:
Yamazaki discloses the fastening system according to claim 9, wherein a cross-sectional area of the shaft oriented perpendicular to the fastening direction (LP) has external dimensions, which increase steadily along the fastening direction starting from the end face (as with tapered surface 22) (figs. 1 and 2, para [0002], [0028] and [0029]).

Claim 12:
Yamazaki discloses the fastening system according to claim 11, wherein the cross-sectional area has the shape of a circle (Yamazaki discloses the pin has a diameter), and has outer dimensions comprising a diameter of the circle (figs. 1 and 2, para [0002], [0023] and [0025]).

Claim 13:
Yamazaki discloses the fastening system according to claim 9, wherein the circumferential surface has shape of a truncated cone (figs. 1 and 2 – see also annotated reproduction of fig. 2, below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2010 190342 A) as provided by machine translation of (JP 2010 190342) as an English language equivalent in view of Bianca et al. (US 6,042,429).

Claim 1:
Yamazaki discloses a method of press-fitting a fastening element (pins) consisting of a first material to a substrate (compressor) consisting of a substrate material (para [0001] and para [0022]), comprising
creating a blind hole (3) defining a depth direction with a blind hole diameter in the substrate (31) (figs. 1 and 2, para [0022]);
 providing a fastening element (2) which has a shaft defining a fastening direction having an end face (21, see also annotated reproduction of fig. 2, below) pointing in the fastening direction and having a circumferential surface adjoining directly to the end face, wherein the end face has outer dimensions (figs. 1 and 2, para [0023] and [0024]);
driving the shaft into the blind hole (3) to anchor the fastening element in the blind hole (3) (figs. 1 and 2, para [0054]);
wherein the outer dimensions of the end face exceed the blind hole diameter (figs. 1 and 2, para [0023]), wherein the circumferential surface is slanted (22) or stepped relative to the fastening direction (figs. 1 and 2, para [0028]).
It would have been obvious that the substrate material displaced by the larger diameter fastening element would flow or be pushed into the hole in the depth direction; however, Yamazaki fails to explicitly disclose part of the substrate material is displaced in the depth direction.
Bianca discloses a press-fit pin (abstract), further comprising driving the press-fit pin (10) into a blind hole (41) wherein the shaft (16) of the press-fit pin displaces a part of the substrate (40) material in the depth direction and is welded on the substrate (41) at the circumferential surface of the press-fit pin (fig. 9, col. 5, lines 43-49). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the displaced substrate material of Yamazaki is driven in the depth direction as evidenced by Bianca. See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to press-fit connections comprising pressing a larger diameter cylindrical pin into a smaller diameter hole in a substrate.

    PNG
    media_image1.png
    441
    386
    media_image1.png
    Greyscale

Claim 2:
Yamazaki in view of Bianca renders obvious the method according to claim 1, wherein the fastening element has an anchoring region (portion of pin (2) represented by the height H), which is anchored in the blind hole and includes the shaft (figs. 1 and 2, para [0054]); and a connecting region (portion of pin (2) above the holding unit (5)) protruding from the fastening element after the anchoring region for connecting an attachment to the fastening element (figs. 1 and 2, para [0054] - see also annotated reproduction of fig 1, below).


    PNG
    media_image2.png
    878
    984
    media_image2.png
    Greyscale

Claim 3:
Yamazaki in view of Bianca renders obvious the method according to claim 1, wherein a cross-sectional area of the shaft oriented perpendicular to the fastening direction has external dimensions, which increase steadily (Yamazaki, as with area 22) along the fastening direction starting from the end face (Yamazaki, figs 1 and 2, para [0028]).

Claim 4:
Yamazaki in view of Bianca renders obvious the method according to claim 3. wherein the cross-sectional area has the shape of a circle, and wherein the outer dimensions comprise a diameter of the circle (Yamazaki, figs. 1 and 2, para [0023]).

Claim 5:
Yamazaki in view of Bianca renders obvious the method according to claim 1, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, below).

    PNG
    media_image3.png
    441
    625
    media_image3.png
    Greyscale


Claim 7:
Yamazaki in view of Bianca renders obvious the method according to claim 1, wherein the shaft (2) is driven into the blind hole (3) in a linear manner (press-fit direction) (Yamazaki, figs. 1 and 2, para [0024]).

Claim 18:
Yamazaki in view of Bianca renders obvious the method according to claim 2, wherein a cross-sectional area of the shaft oriented perpendicular to the fastening direction has external dimensions, which increase steadily (Yamazaki, as with area 22) along the fastening direction starting from the end face (Yamazaki, figs 1 and 2, para [0028]).

Claim 19:
Yamazaki in view of Bianca renders obvious the method according to claim 2, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, above).

Claim 20:
Yamazaki in view of Bianca renders obvious the method according to claim 3, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, above).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Bianca as applied to claim 1 above, and further in view of Ishii et al. (US 2016/0327036 A1).

Claim 8:
Yamazaki in view of Bianca renders obvious the method according to claim 1; and Yamazaki in view of Bianca fails to disclose or fairly suggest the first material and/or the substrate material comprises a metal or an alloy.  Instead, Yamazaki in view of Bianca discloses the substrate to be a casing of a scroll-type compressor.
Ishii discloses a method of press-fitting a bearing (32) in a cover (26) of a scroll-type compressor wherein the cover is formed from cast iron or aluminum (fig. 11, para [0010] and para [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the scroll type compressor components of Yamazaki in view of Bianca from cast iron or aluminum materials as taught by Ishii in order to provide materials having the required strength to withstand internal pressures found in scroll-type compressors (Ishii, para [0070]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art of record is drawn to press-fitting components found in scroll-type compressors.

Claim 17:
Yamazaki in view of Bianca and Ishii renders obvious the method according to claim 8, wherein the first material and/or the substrate material consists of a metal or an alloy (Ishii, fig. 11, para [0010] and [0077]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 9 above, and further in view of Ishii et al. (US 2016/0327036 A1).

Claim 15:
Yamazaki discloses the fastening system according to claim 9; and, Yamazaki fails to disclose or fairly suggest the first material and/or the substrate material comprises a metal or an alloy.  Instead, Yamazaki discloses the substrate to be a casing of a scroll-type compressor.
Ishii discloses a method of press-fitting a bearing (32) in a cover (26) of a scroll-type compressor wherein the cover (26) is formed from cast iron or aluminum (fig. 11, para [0010] and para [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the scroll type compressor components of Yamazaki from cast iron or aluminum materials as taught by Ishii in order to provide materials having the required strength to withstand internal pressures found in scroll-type compressors (Ishii, para [0070]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Bianca as applied to claim 7 above, and further in view of Mayer (US 2014/0191009 A1).

Claim 16:
Yamazaki in view of Bianca renders obvious the method according to claim 7, comprising driving the shaft into the blind hole in a linear manner; and, Yamazaki in view of Bianca fails to disclose driving the shaft by a bolt-firing tool.  Instead, Yamazaki in view of Bianca discloses driving the shaft into the blind hole using a generic pressing portion (6) (Yamazaki, fig. 1, para [0043]).
Mayer discloses a method of driving a fastener into a base with a bolt-firing tool (fig. 1, para [0019]).  Yamazaki further discloses a pressing portion comprises a known device and is not particularly limited (Yamazaki, para [0043]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the generic pressing portion of Yamazaki in view of Bianca for the bolt firing tool of Mayer since it was known that a generic pressing portion and a bolt-firing tool are analogues for driving a fastening element into a base substrate.  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have .

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6:
The prior art of record fails to disclose or fairly suggest the method according to claim 1, wherein the circumferential surface has a plurality of different angles of inclination relative to the fastening direction, starting from the end face against the fastening direction.

Claim 14:
The prior art of record fails to disclose or fairly suggest the fastening system according to claim 9, wherein the circumferential surface has a plurality of different angles of inclination relative to the fastening direction, starting from the end face against the fastening direction.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 October 2021, with respect to the rejection of claims 1-20 under 35 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 October 2021, with respect to the rejection of claims 1-5, 7-13, and 15-20 under 35 U.S.C. 102 and 103 have been fully considered and are not persuasive.
On pages 6-7, applicant argues the application is in condition for allowance because the prior art of record fails to explicitly disclose heating of the elements, which is essential to create a welded connection.  Examiner disagrees.  Claims are read in light of the specification.  Applicant’s disclosure as originally filed discloses a welded connection is formed due to the resulting heat created when the larger diameter end face of a shaft is driven into a smaller diameter hole and displaces a part of the substrate material in the depth direction (applicant’s disclosure as originally filed, page 5, para [0026]).  A proposed combination of Yamazaki and Bianca renders obvious a welded connection formed due to the resulting heat created when the larger diameter end face (Yamazaki, 21) of a shaft is driven into a smaller diameter hole (Yamazaki, 3) and displaces a part of the substrate material in the depth direction.  Thus, the prior art of record discloses the claimed welded connection.  The 35 U.S.C. 102 and 103 rejections have been maintained.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christ (US 8,047,740 B2) discloses a friction welded connection between a sheet metal component and a rotational body.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Lee A Holly/Primary Examiner, Art Unit 3726